Citation Nr: 0619404	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung condition 
secondary to inservice exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to February 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
service connection for a lung condition related to asbestos 
exposure.   

In a statement on his December 2003 VA Form 9, the veteran 
appears to raise the issue of entitlement to service 
connection for asthma (a disability noted at entrance into 
service).  The issue of entitlement to service connection for 
asthma has not been addressed by the agency of original 
jurisdiction (either on a direct basis or on the basis of 
inservice aggravation).  As such, it is referred to the RO 
for action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Military personnel records reflect that the veteran's duties 
in service were such that he may likely have been exposed to 
asbestos.  He also had post service occupational exposure to 
asbestos, including such exposure while working for VA at the 
VA medical center (VAMC) in Cincinnati since 1979.  In 1995, 
the veteran had lung surgery for histoplasmosis.  Over the 
years the veteran has undergone periodic screening 
examinations for the purpose of detecting illness related to 
asbestos exposure.  

Since 2001, medical findings reported by VA and private 
health care providers have indicated that the veteran may 
have a lung disorder (involving pleural plaques and chronic 
obstructive pulmonary disease (COPD)) related to asbestos 
exposure.  On the report of an April 2001 thoracic CAT scan 
with intravenous contrast, a private doctor noted pleural 
plaques.  The impression included the following:  "There are 
pleural based densities consistent with pleural plaques in 
this patient with a history of asbestos exposure".  VA X-
rays in July 2001 resulted in a similar impression: 
"probable pleural plaques consistent with asbestos exposure.  
There is no parenchymal evidence of asbestosis".  The 
assessment on private examination by DFP, MD, in February 
2002 was COPD secondary to asbestos exposure and cigarette 
exposure.  DFP, MD, indicated that the veteran was at great 
risk for mesothelioma and asbestos related problems and he 
placed the veteran on Pravachol, which was noted to prevent 
asbestosis sequela.  In a statement on the bottom of a VA 
Form 21-4142, "Authorization and Consent to Release 
Information", DFP, MD, stated, "This patient has severe 
COPD secondary to asbestos exposure.  He is also at 
significant risk of mesothelioma from the same exposures."  
In an April 2002 statement, MH, MD, of the employee health 
office at the VAMC in Cincinnati noted the findings on the 
April 2001 CT scan and the July 2001 chest X-rays.  He 
indicated that the findings of pleural plaques were new 
compared to previous studies.  The veteran was scheduled for 
another CT scan on April 23, 2002.  The report of this CT 
scan, however, is not of record.

Standing in contrast to the above medical findings is the 
conclusion, on VA examination in June 2002, that it was less 
likely than not that the veteran's COPD is related to 
asbestos exposure.  While the VA examiner stated that pleural 
plaques and parenchymal fibrosis were not shown on the 
veteran's April 23, 2002, CT scan, the Board notes that the 
report of this CT scan is not of record.  Additionally, the 
file contains no records of treatment since March 2003.  

With competing medical evidence as to whether or not the 
veteran has a lung disorder related to asbestos exposure 
(inservice or otherwise), a new examination is in order.  
Additionally, all outstanding pertinent medical records 
should be obtained and added to the record prior to any 
examination.           

Accordingly, this matter is REMANDED to the AMC for the 
following:

1.  With the veteran's assistance, the 
AMC should attempt to obtain all 
outstanding pertinent medical records 
available.  These include the following:  
(a) the report of the April 23, 2002 CT 
scan relied upon by the June 2002 VA 
examiner; (b) any record of pertinent 
ongoing treatment; and (c) any pertinent 
records of treatment or screening by Dr. 
NMC from 1979 to the present (as noted in 
the veteran's August 2001 claim).  These 
records must include the reports of all 
chest x-rays other diagnostic tests for 
asbestos related problems, as well as all 
clinical or treatment notes relating to 
such conditions.

2.  After the receipt of any records 
available, the veteran should be 
scheduled for a VA examination to 
diagnose or rule out a lung disorder 
related to asbestos exposure.  The 
examiner(s) should be supplied with the 
veteran's claims folder and should review 
all pertinent medical evidence.  
Specifically noted in this regard are the 
above noted medical findings involving 
possible asbestos related disease.  The 
examiner(s) should perform any and all 
necessary diagnostic testing and 
completely examine the veteran prior to 
rendering a diagnosis.  If it is 
determined that a high-resolution 
computed tomographic examination of the 
chest is necessary in order to verify the 
diagnosis, this should also be 
accomplished.  The examiner(s) should 
reconcile the final diagnosis with those 
already of record, and should explain the 
rationale for all opinions given.  

The examiner(s) should specifically 
identify the precise nature of any lung 
disorder found and provide a medical 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to inservice asbestos exposure or 
to any other aspect of the veteran's 
period of service.  All opinions 
expressed must be supported by complete 
rationale.

3.  The AMC should then review the record 
and readjudicate the issue on appeal.  If 
any benefit sought remains denied, the 
appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



